ON MOTION FOR REHEARING

PER CURIAM.
We grant Jerry L. Washington’s motion for rehearing, withdraw our earlier per curiam affirmance, and substitute the following in its place.
We affirm and write only to address one issue. As to the Shelton1 issue, we affirm based on Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court in State v. Adkins, 71 So.3d 117 (Fla.2011). The mandate will be withheld pending final disposition of Adkins.
AFFIRMED.
ORFINGER, C.J., GRIFFIN and MONACO, JJ., concur.

. Shelton v. Sec’y, Dep’t of Corrs., 802 F.Supp.2d 1289 (M.D.Fla.2011).